Exhibit 2 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF JUNE 30, 2015 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF JUNE 30, 2015 TABLE OF CONTENTS Page Statements of consolidated financial position 1 Statements of consolidated comprehensive loss 2 Statements of changes in equity 3 Consolidated cash flow statements 4-5 Notes to the condensed consolidated financial statements 6-9 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (UNAUDITED) December31, June 30, in USD thousands Assets CURRENT ASSETS Cash and cash equivalents Short-term bank deposits Prepaid expenses Other receivables Total current assets NON-CURRENT ASSETS Restricted deposits - Long-term prepaid expenses 49 57 Property and equipment, net Intangible assets, net Total non-current assets Total assets Liabilities and equity CURRENT LIABILITIES Accounts payable and accruals: Trade Other Total current liabilities NON-CURRENT LIABILITIES Warrants Total non-current liabilities COMMITMENTS AND CONTINGENT LIABILITIES Total liabilities EQUITY Ordinary shares Share premium Other reserves ) ) Capital reserve Accumulated deficit ) ) Total equity Total liabilities and equity The accompanying notes are an integral part of these condensed financial statements. 1 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENT OF COMPREHENSIVE LOSS (UNAUDITED) Three months ended June 30, Six months ended June 30, in USD thousands in USD thousands RESEARCH AND DEVELOPMENT EXPENSES, NET ) SALES AND MARKETING EXPENSES ) GENERAL AND ADMINISTRATIVE EXPENSES ) OPERATING LOSS ) NON-OPERATING INCOME (EXPENSES), NET ) ) FINANCIAL INCOME - FINANCIAL EXPENSES ) (2 ) ) ) NET LOSS ) OTHER COMPREHENSIVE LOSS: CURRENCY TRANSLATION DIFFERENCES - - COMPREHENSIVE LOSS ) in USD in USD LOSS PER ORDINARY SHARE - BASIC AND DILUTED ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN CALCULATION OF LOSS PER ORDINARY SHARE The accompanying notes are an integral part of these condensed financial statements. 2 BioLineRx Ltd. CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Ordinary Share Other Capital Accumulated shares premium reserves reserve deficit Total in USD thousands BALANCE AT JANUARY 1, 2014 ) CHANGES FOR SIX MONTHS ENDED JUNE 30, 2014: Issuance of share capital , net - - - Employee stock options exercised * 22 - ) - - Employee stock options forfeited and expired - 16 - ) - - Share-based compensation - Other comprehensive loss Loss for the period - ) ) BALANCE AT JUNE 30,2014 ) Ordinary Share Other Capital Accumulated shares premium reserves reserve deficit Total in USD thousands BALANCE AT JANUARY 1, 2015 ) ) CHANGES FOR SIX MONTHS ENDED JUNE 30, 2015: Issuance of share capital , net - - - Share-based compensation - Comprehensive loss for the period - ) ) BALANCE AT JUNE 30,2015 ) ) * Represents an amount less than thousand The accompanying notes are an integral part of these condensed financial statements. 3 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Six months ended June 30, in USD thousands CASH FLOWS - OPERATING ACTIVITIES Comprehensive loss for the period ) ) Adjustments required to reflect net cash used in operating activities (see appendix below) ) Net cash used in operating activities ) ) CASH FLOWS - INVESTING ACTIVITIES Investments in short-term deposits ) ) Maturities of short-term deposits Maturities of restricted deposits - Purchase of property and equipment ) ) Purchase of intangible assets (3
